Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the tail includes third and fourth segments, wherein the third segment has a frustoconical shape and the fourth segment has the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostou (U.S. Patent No. 3,273,284).
For claim 15, Anagnostou discloses an apparatus to deliver and implant a seed (as discussed in Col. 1, lines 8-11 and shown in Fig. 4), comprising: 
a head (Fig. 4: 31, 33) having a hemi-ellipsoid shape (as shown in Fig. 4: receptacle 31), the head includes first (31) and second (33) segments, wherein the first segment has the hemi-ellipsoid shape (31) with a first maximum diameter (Fig. 6: at inner wall perimeter of 31 at pocket 35) and a first height (Fig. 4: receptacle 31 as shown from junction at 33 to cap 34), where the first height is not less than the first maximum diameter (as shown in Fig. 4), and the second segment has a conical shape (Fig. 4: nosepiece 33 is shown in a substantially conical shape, not frustoconical shape. It would have been obvious to one having ordinary skill in the art before the effective In re Rose, 105 USPQ 237 (CCPA 1955).) with a second maximum diameter (Fig. 4: 33 shows maximum diameter at attachment portion to the receptacle 31) and second height (Fig. 4 shows the nosepiece 33 height from pointed tip to widened attachment portion at the receptacle 31), where the second height is not less than the first maximum diameter (Fig. 4: the height of nosepiece 33 being greater than the innermost diameter of receptacle 31 at pocket 35), and the head has a nose performance coefficient for a predetermined depth of penetration for a seed (Col. 1, lines 12-15: “In brief, the invention involves novel forms of containers for holding small trees and seeds and protecting them as their containers are used to penetrate the surface of the ground.” and Col. 3, lines 30-31: “Iron pellets 32 are used as ballast in the lower end of the container to control its angle of descent and impact.”); 
a tail (Figs. 4-5: 34) having a rounded shape (Fig. 4 cap 34 is rounded with extended peripheral edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the tail having a conical shape to provide more aerodynamic movement of the apparatus when used in airborne delivery and planting, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).) with a base with a diameter (Figs. 4-5: at outermost peripheral edges 38 of cap 34), a height (Fig. 4: from junction to receptacle 31 to the top 
a body (Fig. 4: pockets 35, 36) having a cylindrical shape (as shown in Figs. 4-6), the body is disposed between and attached to the head and the tail (as shown in Figs. 4-6), wherein said head (31, 33) and tail (34) are at opposing ends, with the entirety of the cylindrical body positioned between said head and tail (as shown in Fig. 4), the base of the tail (Figs. 4-5: at outermost peripheral edges 38 of cap 34) is adjacent to the body (pockets 35, 36) and the tip (Fig. 4: rounded uppermost point of the cap 34) is opposite to the base (peripheral edges 38 of cap 34);
at least one of the head or body is configured to encapsulate at least one seed (Fig. 4: S);
wherein the apparatus has a center of mass that is adjacent the head (Fig. 4: at 32 within receptacle 31) and spaced from the tail (34) such that the apparatus falls head first to the ground (Col. 3, lines 30-31: “Iron pellets 32 are used as ballast in the lower end of the container to control its angle of descent and impact.”).

	For claim 21, Anagnostou discloses the apparatus of claim 15, wherein at least one of the head, body, or tail is made of one or more materials with at least one nutrient supplementation (Col. 3, lines 58-61).

For claim 27, Anagnostou discloses an apparatus to deliver and implant a seed (as discussed in Col. 1, lines 8-11 and shown in Fig. 4), comprising:

a tail (Figs. 4-5: 34) having a rounded shape (Fig. 4 cap 34 is rounded with extended peripheral edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the tail having a conical shape to provide more aerodynamic movement of the apparatus when used in airborne delivery and planting, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).) with a base (Figs. 4-5: at outermost peripheral edges 38 of cap 34) and a tip Fig. 4: rounded uppermost point of the cap 34);
a body (Fig. 4: pockets 35, 36) having a cylindrical shape (as shown in Figs. 4-6), the body is disposed between and attached to the head and the tail (as shown in Figs. 4-6), wherein said head (31, 33) and tail (34) are at opposing ends, with the entirety of the cylindrical body positioned between said head and tail (as shown in Fig. 4), the base of the tail (Figs. 4-5: at outermost peripheral edges 38 of cap 34) is adjacent to the body (pockets 35, 36) and the tip (Fig. 4: rounded uppermost point of the cap 34) is opposite to the base (peripheral edges 38 of cap 34), where the head and tail are aligned along one axis (as shown in Fig. 4); and


For claim 28, Anagnostou discloses the apparatus of claim 27, wherein orientation of the at least one seed (Fig. 4: seed S) encapsulated within the at least one of the head or the cylindrical body is predetermined to optimize germination and sprout survival rate (Col. 3, lines 65-71).

For claim 29, Anagnostou discloses an apparatus to deliver and implant a seed (as discussed in Col. 1, lines 8-11 and shown in Fig. 4), comprising:
a head (Fig. 4: 31, 33) having an aerodynamic hemi-ellipsoid shape (as shown in Fig. 4: receptacle 31) predetermined soil penetrability (Col. 1, lines 12-15: “In brief, the invention involves novel forms of containers for holding small trees and seeds and protecting them as their containers are used to penetrate the surface of the ground.” and Col. 3, lines 30-31: “Iron pellets 32 are used as ballast in the lower end of the container to control its angle of descent and impact.”);
a tail (Figs. 4-5: 34) having a rounded shape (Fig. 4 cap 34 is rounded with extended peripheral edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the tail having a conical shape to provide more aerodynamic movement of the apparatus when used in airborne delivery and planting, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 
a body (Fig. 4: pockets 35, 36) having a cylindrical shape (as shown in Figs. 4-6), the body is disposed between and attached to the head and the tail (as shown in Figs. 4-6), wherein the body does not extend beyond the tail (as shown in Fig. 4: 34), the base of the tail (Figs. 4-5: at outermost peripheral edges 38 of cap 34) is adjacent to the body (pockets 35, 36) and the tip (Fig. 4: rounded uppermost point of the cap 34) is opposite to the base (peripheral edges 38 of cap 34);
and at least one of the head (31) or body (pockets 35, 36) is configured to encapsulate at least one seed (Fig. 4: seed S), and wherein the head includes first (31) and second (33) segments, wherein the first segment has the hemi-ellipsoid shape (Fig. 4: 31) and the second segment has a conical shape (Fig. 4: nosepiece 33 is shown in a substantially conical shape, not frustoconical shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the second segment in a frustoconical shape to provide predetermined minimal ground penetration for the advantage of implanting the apparatus at desired rooting depths, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anagnostou in view of Fletcher et al. (U.S. Patent Application Publication No. 2019/0116719, as cited by Examiner in PTO-892 on 6/8/2020).
. 

Claims 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostou in view of McKenzie (U.S. Patent No. 3,973,355, as cited by Examiner in PTO-892 on 4/4/2019).
For claims 20 and 22-25, Anagnostou discloses the invention substantially as claimed, including to provide nutrients (Col. 1, lines 15-16), but fails to specifically show an apparatus according to claim 15, wherein an external surface of at least one of the head, body, or tail is coated with at least one nutrient supplementation, at least one .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Anagnostou in view of Prinster (U.S. Patent Application Publication No. 2015/0156973, as cited by Examiner in PTO-892 on 4/4/2019).
For claim 30, Anagnostou discloses the invention substantially as claimed, but fails to specifically show an apparatus according to claim 15, wherein the entirety of the head, body and tail is solid and molded from an organic medium. However, Prinster teaches an apparatus to deliver and implant a seed (as discussed in the abstract) comprising: wherein the entirety of the head, body and tail (the entirety of the apparatus as shown in Fig. 1: 100) is solid and molded from an organic medium (as 

Response to Arguments
Applicant’s arguments with respect to claims 15, 19-25 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643